

117 SRES 189 ATS: Congratulating the University of Kentucky’s Women's Volleyball Team for winning the 2020 National Collegiate Athletic Association Division I Women's Volleyball Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 189IN THE SENATE OF THE UNITED STATESApril 29, 2021Mr. McConnell (for himself and Mr. Paul) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the University of Kentucky’s Women's Volleyball Team for winning the 2020 National Collegiate Athletic Association Division I Women's Volleyball Championship.Whereas, on April 24, 2021, in Omaha, Nebraska, the women’s volleyball team of the University of Kentucky won its first National Collegiate Athletic Association Division I Women's Volleyball Championship by defeating the University of Texas in a 4-set victory;Whereas the players, coaches, and staff of the University of Kentucky displayed hard work and dedication in a challenging pandemic season concluding the year with 24 wins, only 1 loss, and their 4th consecutive Southeastern Conference title;Whereas Madison Lilley, Alli Stumler, and Avery Skinner were selected for the all-tournament team; Whereas Madison Lilley was also named the tournament’s Most Outstanding Player and the National Player of the Year;Whereas head coach Craig Skinner was named Coach of the Year and has earned a NCAA Tournament berth every year during his 16 years with the program;Whereas all of the coaching and support staff of the University of Kentucky Wildcats deserve congratulations, including Craig Skinner, Anders Nelson, Carly Cramer, Kristen Sanford, Katy Poole, Jake Romano, Nathan Matthews, Dr. Kimberly Kaiser, Dr. Scott D. Mair, Dr. Kyle Smoot, Dr. Rob Hosey, Kathrin Eiserman, John Spurlock, Damian Black, Chris Shoals, Zach Ball, Faith Wise, and Bryce Penick; Whereas all of the following players should be congratulated for their teamwork, sportsmanship, and display of impressive athletic talent, including—(1)Bella Bell;(2)Maddie Berezowitz;(3)Gabby Curry;(4)Sophie Fischer;(5)Elise Goetzinger;(6)Madison Lilley; (7)Kendyl Paris;(8)Reagan Rutherford;(9)Cameron Scheitzach;(10)Avery Skinner;(11)Madi Skinner;(12)Alli Stumler;(13)Azhani Tealer;(14)Lauren Tharp; and(15)Riah Walker; andWhereas the University of Kentucky Wildcats are the pride of the students, alumni, and loyal fans of the University and the Commonwealth of Kentucky: Now, therefore, be itThat the Senate—(1) congratulates the University of Kentucky Wildcats for—(A)winning the 2020 National Collegiate Athletic Association Division I Women's Volleyball Championship; and (B)completing a successful 2020–2021 season; and(2)respectfully requests that the Secretary of the Senate prepare an official copy of this resolution for presentation to—(A)the President of the University of Kentucky, Dr. Eli Capilouto;(B)the Athletics Director of the University of Kentucky, Mitch Barnhart; and(C)the Head Coach of the University of Kentucky Women's Volleyball Team, Craig Skinner. 